DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-9, 11-13, 15, 19, 26, 44-68 are pending. 


Claim Rejections - 35 USC § 112 – (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 44-46, 50-53, 62-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 44-46, 50-53, 62-68 recite in part …D50 1-5 micrometers and/or D90 10-100 micrometers, a refractive index of about 1.5 to about 1.7; and a specific surface area of 50 m2/g to 65 m2/g. This portion of the claims is indefinite because the claims recite …and/or….and… with regards to the TCP multifunctional additive properties. In other words, it would not be clear to one skilled in the art if the claimed (1) D50 1-5 micrometers and/or (2) D90 10-100 micrometers, (3) a refractive index of about 1.5 to about 1.7; and a (4) specific surface area are required. Another interpretation would be that one or more of the claimed (1) to (4) properties is sufficient to meet the claims. Further, the specification indicates one or more of the aforementioned properties (1)-(4), although doesn’t specifically indicate the TCP additive comprises (1) and/or (2), and (3)-(4). For purposes of examination, either interpretation will be considered to meet the claims. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 112 – (d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the additive is in an amount of 1% by weight to 20% by total weight, although this is already recited in claim 1. Therefore, claim 2 does not further limit claim 1. 
Claim 15 does not further limit the subject matter of claim 1. Specifically, claim 1 already recites the same limitations as in claim 15. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

	Claims 1-2, 4-5, 7-9, 11-13, 15, 19, 26, 55, 57, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzmann et al. (US 5,665,149) in view of Christensen et al. (US 2020/0354603). 
Regarding claim 1: Gotzmann is directed to a coating composition comprising a binder and an anhydrous tricalcium phosphate (TCP) multifunctional additive of Ca3(PO4)2 (col. 2 Table). While Gotzman discloses the additives are used for paint or coating systems and the anticorrosive pigments are very compatible with the usual binders and can be worked without difficulty (col. 2 l. 63 – col. 3 l. 2). However, Gotzman falls short of disclosing a specific amount of binder resin in the paint or coating. 
Christensen is directed to a coating composition or paint comprising a pigment and latex polymer. The composition can comprise 5-20% colorant [additive] of the coating composition ([0089] Christensen).
One skilled in the art would have been motivated to have used the anticorrosive pigments of Gotzman in a paint formulation to produce a paint or coating composition having optimal performance characteristics of washability, stain resistance or scrubability without negatively impacting block resistance (abstract Christensen). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the anticorrosive pigments of Gotzman in a paint formulation to produce a paint or coating composition comprising the TCP multifunctional additive in an amount within the scope of claim 1. 
	Regarding claim 2: The composition can comprise 5-20% by weight pigments [additive] of the coating composition ([0089] Christensen).
	Regarding claim 4: The particle size is about 5 um or less (col. 3 ll. 2-3 Gotzman). (equivalent to a D50 of 1-5 micrometers). 
	Regarding claim 5: Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629.
	Regarding claim 7: The binder comprises an acrylic elastomer, resin, and styrenated acrylic elastomers ([0049] Christensen). 
	Regarding claim 8: The coatings of Christensen can be used for roofs ([0019] Christensen). 
	Regarding claim 9: The coating comprises a second pigment of tertiary magnesium phosphate (abstract Gotzman) (equivalent to a pigment that is not the TCP multifunctional additive). 
	Regarding claim 11: Gotzman doesn’t mention titanium dioxide, although additional paint pigments are within the scope of Gotzman. 
	Christensen discloses the paint composition can comprise pigments of titanium dioxide ([0073] Christensen), wherein TiO2 is used in the working examples 22-30 (Table 3 Christensen). One skilled in the art would have been motivated to have included titanium dioxide in the paint formulations since it produces a white formulation, as demonstrated by Christensen at Table 3. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an additive of titanium dioxide.
	Regarding claim 12: Titanium dioxide pigment is equivalent to an infrared reflective heavy metal pigment.
Regarding claim 13: Gotzmann is directed to a method of coating composition comprising a binder and a micronized  anhydrous tricalcium phosphate (TCP) multifunctional additive of Ca3(PO4)2 (col. 2 Table) which as a particle size of < 5 um (col. 3 ll. 2-4 Gotzmann). Specifically, Gotzman discloses the additives are used for paint or coating systems and the anticorrosive pigments are very compatible with the usual binders and can be worked without difficulty (col. 2 l. 63 – col. 3 l. 2). The anti-corrosive pigments are used for the surface protection of metals (col. 1 ll. 4-5 Gotzman). The composition comprises the composition of claim 1. 
Claim 13 as drafted is drawn to a “a method of producing a solar reflective coating", and this particular portion of the claim preamble therefore recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, the body of claim 13 does not depend on the intended use as a method of producing a solar reflective coating.  Further, because the composition of Gotzmann anticipates the claimed method, it is necessarily capable of being used as a method of producing a solar reflective coating.
Regarding claim 15: The coating of Gotzmann is the coating composition of claim 1. 
Regarding claim 19: The method comprises coating to a surface of a substrate. 
	Regarding claim 26: The coatings of Christensen can be used for roofs wherein the surface is adhered to a coating composition ([0019] Christensen).
Regarding claim 48: The composition can comprise 5-20% by weight pigments of the coating composition ([0089] Christensen).
Regarding claim 55: The composition can comprise 5-20% by weight pigments of the coating composition ([0089] Christensen).
Regarding claims 57, 59: The coatings of Christensen can be used for metal roofs ([0019] Christensen).
	

	Claims 3, 6, 44-46, 50, 52, 61, 63, 65, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzmann and Christensen et al. (US 2020/0354603) as applied to claims 1-2, 13, 15, 19, 26, 55, 57, 59 above, and further in view of Ahn and evidenced by the datasheet for Ca3(PO4)2.
Regarding claim 3: The TCP is a high surface area and micronized multifunctional additive. The particles have a size of 5 microns or less (col. 3 ll. 2-3 Gotzman) (equivalent to a high surface area and micronized multifunctional additive). Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. 
Gotzmann doesn’t mention a specific surface area of the Ca3(PO4)2 particles.
Ahn is directed to a coating composition comprising a binder and an anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026] Ahn). The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]). 
One skilled in the art would have been motivated to have selected tricalcium phosphate of Ahn as the TCP additive of choice in Gotzmann since the crystallite size and process-related defect structures can be reduced to enhance the mechanical properties of bulk TCP. Furthermore, the TCP additive of Ahn has reduced agglomeration, and the ability to control the chemical reactivity of the particles ([0087] Ahn). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected tricalcium phosphate as the TCP of choice in Gotzmann. 
Regarding claim 6: Ahn discloses the anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026] Ahn). The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]). 
	Regarding claim 44-46: Ahn discloses the anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026] Ahn). The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]).
	Regarding claims 50, 52, 61, 63, 65, 67: Ahn discloses the anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026] Ahn). The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]).
	


Claims 47, 49, 51, 53-54, 56, 58, 60, 62, 64, 66, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzman and Christensen as applied to claim 19 above, or Gotzman, Christensen, and Ahn as applied to claim 47, and further in view of McQuown et al. (US 2019/0127592).
	Regarding claim 47: The combination of Gotzman and Christensen doesn’t mention a dry film thickness.
McQuown is directed to a solar reflective coating compositions comprising a film forming resin and pigments.  The dry film thickness of the coatings is 0.254 to 508 microns ([0057] McQuown). One skilled in the art would have been motivated to have selected this dry film thickness as the dry film thickness of choice in Gotzman and Christensen to fully hide the surface of the substrate ([0057] McQuown). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a dry film thickness of 0.254 to 508 microns as the dry film thickness of choice in Gotzman and Christensen. 
Regarding claim 49: The composition can comprise 5-20% by weight pigments [additive] of the coating composition ([0089] Christensen).
Regarding claims 51, 53: Ahn discloses the anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026] Ahn). The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]).
Regarding claim 54: The dry film thickness of the coatings is 0.254 to 508 microns ([0057] McQuown).
Regarding claim 56: The composition can comprise 5-20% by weight pigments [additive] of the coating composition ([0089] Christensen).
	Regarding claim 58, 60: The coatings of Christensen can be used for metal roofs ([0019] Christensen).
	Regarding claims 62, 64, 66, 68: Ahn discloses the anhydrous tricalcium phosphate (TCP) multifunctional additive of TCP of Ca3(PO4)2, wherein the surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026] Ahn). The average particle size is about 5 um or less ([0014]) (equivalent to a D50 of 1-5 micrometers). Ca3(PO4)2 is disclosed, which is the same TCP additive of the present invention. Per the datasheet for Ca3(PO4)2, the refractive index is 1.629. The surface area is preferably 40 m2/g or greater, e.g. 60 m2 or greater. ([0026]).


	Response to Arguments

Applicant's arguments filed 10/13/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 11 Remarks) Claim 1 has been amended to recite an upper limit of about 20% by total weight of the coating. 
The rejection has withdrawn. 

Applicant argues (p. 12-15 Remarks) Gozmann discloses the working example comprise 25% by weight pigment.
This rejection has been redrafted as necessitated by amendment. Specifically, Gozmann teaches the composition can comprise 5-20% by weight pigments [additive] of the coating composition ([0089] Christensen).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764